''




                                                                                           Eric Joshua Mapes
                                                                                             502 E. 29th St.
                                                                                            Odessa,TX 79762
                                                                                        Phone: (432)889-8010
                                                                                Email:rnapes1979@grnail.corn

                                      Wednesday, September 2, 2015

     Court of Criminal Appeals
     Supreme Court Building
     201 West 14th St., Room 106                                                             ~~(C[E~\f{E[O) ~[N)
     Austin, TX 78701                                                                      OOURT OF CRJMINAL APPEALS
     RE: Cause# WR-83,771-01                                                                     SEP- 0.9 2015 ---

               To Whom it may concern or Honorable Judge of said Courts:

                       I'm sending this letter today to update how to contact me, due to the lack of non-mail
     delivery by my locai post office. I don't get my mail half the time because of the post offices'
     negligence to deliver my mail, and this all is because of the appeal I'm trying to have my innocence
     heard on. My email address is mapes1979@gmail.com. Your offices may communicate with me
     through my email.               ,
     rm also requested that my case is heard soon. I am mentally disabled and this is causing arid has caused
     mental anguish and suffering that's still on going. Under 18 U.S. Code § 3173 - Sixth amendment rights
     it states, No provision of this chapter shall be interpreted as a bar to any claim of denial of speedy trial
     as required by amendment VI of the Constitution. I'm hoping my innocence is heard. Under my ADA
     rights I will seek relief for the damages I'm still suffering from the delay of a Fair and Fast Trial. The
     Fifth amendment has an explicit requirement that the federal government not deprive individuals of
     "life, liberty, or property," without due process of the law. See U.S. Canst. amend. V. It also contains an
     implicit guarantee that each person receive equal protection of the laws. The Fourteenth Amendment
     explicitly prohibits states from violating an individual's rights to due process and equal protection. See
     U.S. Canst. amend. XIV. Thank yol! so much for you time and consideragon_on_this matter.. It's_greatly
     appreciated.



                                                                                   Respectfully,